UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
 JOSEPH HAYON,
                                                      AFFIRMATION OPPOSING
                           Petitioner,                DEFENDANT’S MOTION FOR
                                                      A PRELIMINARY
                  -against-                           INJUNCTION
 PATRICK REARDON,                                      20-cv-04668 (PKC)
                           Respondent.



STATE OF NEW YORK)
                 ) SS:
COUNTY OF KINGS )

      MICHAEL BIERCE, an attorney admitted to practice in the

State of New York and before this Court, affirms the following

to be true under penalty of perjury:

      1.      I am an Assistant District Attorney for Kings County.

      2.      By agreement with the Attorney General of the State of

New   York,    the   District      Attorney    for   Kings    County   represents

Respondent in this matter.

      3.      This affirmation is submitted in opposition to the pro

se motion for a preliminary injunction (“Motion” or “Mot.”),

dated   October      28,   2020,    filed     by   Joseph    Hayon   (hereinafter

“defendant”), as well as this Court’s November 11, 2020, order

directing Respondent to respond to the Motion by November 25,

2020.

      4.      The following statements are made upon information and

belief based upon the records and files of the Kings County

District Attorney’s Office (“KCDA”).
      5.    Unless      otherwise    indicated,         Respondent        rejects

defendant’s factual allegations and representations.

      6.    In 2015, defendant used an email account to exchange

pornographic images and videos of children and to advise others

of techniques for collecting such images and evading detection

by   law   enforcement.     Defendant    told       police   officers     that   he

owned the email account and that he had exchanged the child

pornographic images associated with the account.                     Pursuant to

search warrants, the police searched defendant’s home and place

of business and recovered computers that contained approximately

15,000 child pornographic images and videos.

      7.    Defendant     was   ultimately      charged,      via    superseding

Kings County Indictment Number 2039/2016, with eight counts of

Promoting    a   Sexual   Performance    By     a    Child   (N.Y.    Penal      Law

§ 263.15)     and    ninety-five    counts      of     Possessing     a    Sexual

Performance By a Child (N.Y. Penal Law § 263.16). 1




1 This Court directed Respondent to address “the status of
[defendant]’s direct appeal before the state court and discuss[]
whether any delay in those proceedings justifies granting
[defendant] any relief.”     E.D.N.Y. Dkt. No. 20-cv-04668-PKC,
text entry of 11/11/2020.   The order also extended the time in
which to respond to the merits of defendant’s habeas petition
and file the state court record.         The instant opposition
accordingly focuses principally on facts and law relevant to
analyzing any potential state-appellate-delay claims.
     The trial court dismissed nine counts of the superseding
indictment prior to trial.

                                     2
       Trial and Direct Appeal

       8.    On or about November 30, 2017, defendant’s trial began

in the New York State Supreme Court, Kings County.                            At the end

of the trial, a jury convicted defendant of ninety-four counts

of Possessing a Sexual Performance By a Child (N.Y. Penal Law

§ 263.16).

       9.    On January 31, 2018, defendant was sentenced to prison

terms of one-and-one-third to four years for each of the ninety-

four    counts,      running       concurrently        (Chun,    J.,    at    trial    and

sentence).        On the same date, defendant received leave from the

trial court to proceed as a poor person on appeal (Exh. A).

       10.   On    February        1,   2018,    defendant      filed    a    notice   of

appeal from his judgment of conviction (Exh. B).

       11.   In    a   notice       dated   June       11,    2018,     the    Appellate

Division, Second Department opened a file in defendant’s direct

appeal and assigned the appeal a docket number (Exh. C).

       12.   On    July      11,    2018,   the    Second       Department      assigned

Appellate Advocates to represent defendant on direct appeal and

ordered the trial court’s stenographer to make and file copies

of the transcripts of defendant’s pre-trial hearings and jury

selection, trial, and sentencing proceedings in this case (Exh.

D).

       13.   In a letter dated May 16, 2019, Appellate Advocates

requested     from     the     KCDA     copies    of    any     suppression      hearing


                                            3
exhibits and trial exhibits in this case (Exh. E).                         According to

a notation on the request (id.), as well other KDCA records and

my conversations with KCDA personnel, this request was fulfilled

by November 7, 2019, although several exhibits were not provided

because they contained child pornography and one hearing exhibit

was provided in redacted form.

      14.      By     motion     dated      September        16,     2019,     Appellate

Advocates moved to enlarge the record on appeal to include the

minutes of several non-“hearing” pre-trial proceedings (see Exh.

F).      The    motion    observed        that   speedy-trial        issues    had     been

litigated       below     and,      “[b]ased      on    an     initial        review     of

[defendant]’s          trial     court     file,”      the     minutes        of   eleven

additional      proceedings        were    necessary    to    review       those   issues

(id.).      Indeed, the motion contended that Appellate Advocates

could not “adequately represent or advise [defendant]” without

those minutes (id.).

      15.      On or about September 22, 2019, defendant filed a pro

se “supplemental affidavit in support of additional transcript

minutes” (Exh. G).             He contended that his right to a speedy

appeal had been violated when “the lower court clerk” failed to

timely send his Notice of Appeal to the Second Department (id.).

He also contended that it had taken him “about a year” following

the   Second        Department’s    July    11,   2018,      order    to     receive    his

trial minutes and that, “based on this fact,” it would take


                                             4
“another year” to get additional pre-trial transcripts (id.).

Defendant     also       maintained         that   “the    minutes    of   ALL     pretrial

court appearances [we]re necessary” to review his speedy trial

claim (id.).

       16.    By affirmation dated October 2, 2019, the People took

no position on the motion to enlarge the record (Exh. H).

       17.    On   January       13,    2020,      the    Second   Department       granted

defendant’s motion, ordering the trial court’s stenographer to

make    and    file      copies        of    the   transcripts       of    those    eleven

additional proceedings (Exh. I).

       18.    Based upon information provided by Jonathan Schoepp-

Wong,   a     Staff      Attorney       at    Appellate     Advocates,      all     of    the

transcripts        mentioned      in    the    Second      Department’s     orders       were

prepared by September 30, 2020.

       19.    Defendant has not yet perfected his direct appeal.

       20.    Based upon information provided by Paul Skip Laisure,

Attorney-in-Charge at Appellate Advocates, defendant’s case was

recently reassigned to another attorney at Appellate Advocates,

who will be able to perfect the appeal more expeditiously.

       Bail Motion

       21.    By    motion    dated         June   12,    2019,    defendant      moved   in

trial   court       to    stay    the       execution     of   his   judgment       and   be

released on his own recognizance or on bail (Exh. J).                            He argued

that trial counsel was ineffective in several ways; the trial


                                               5
court had improperly denied his motion to controvert several

search warrants in the case; he was denied the right to a fair

and impartial jury; inadmissible evidence was introduced to the

grand   jury       and       defendant      was       “prejudiced         by”   the    grand       jury

proceedings;        the        evidence         was       legally       insufficient         and     the

verdict was against the weight of the evidence; and he was not

prosecuted within “the statutory time frame” (id.).                                      He further

claimed that he was not a flight risk (id.).

       22.    On        or     about    August            6,     2019,     defendant         filed      a

supplemental affidavit in support of his bail motion, claiming,

in    part,   that           his   prior    submission            had    been     lost       by   court

personnel (Exh. K).

       23.    On or about August 22, 2019, defendant sent the trial

court a letter asking that the court grant habeas corpus relief

based    on    “the          due   process       violation          that    was      caused        by   a

courthouse clerk” (Exh. L).

       24.    On August 23, 2019, the People filed an opposition to

defendant’s        bail        motion,      responding            to     each   of    defendant’s

contentions and ultimately maintaining that his potential appeal

was    “palpably         without        merit”        and       there     was   not      a     “strong

likelihood         of        reversal      of     the          judgment”    (Exh.        M).         The

opposition also observed that defendant had become eligible for

parole in May 2019, that he had been denied parole, and that his

next parole hearing was scheduled for January 2021 (id.).


                                                      6
     25.   On or about September 8, 2019, defendant replied in

further support of his bail motion (Exh. N).

     26.   In    a   letter    dated    September       12,   2019,   the   People

opposed defendant’s request for habeas corpus relief, observing

that the trial court had received defendant’s bail motion and

the motion had been briefed and calendared (Exh. O).

     27.   The trial court denied defendant’s bail motion without

a hearing on October 30, 2019, finding it “highly unlikely” that

defendant’s convictions would be reversed on appeal (Exh. P).

     Section 440 Motion

     28.   In a motion dated July 8, 2019, defendant sought to

vacate his conviction under N.Y. C.P.L. § 440.10, on the grounds

that his trial had violated his constitutional right to a speedy

trial (Exh. Q).

     29.   On October 28, 2019, the People filed an opposition to

defendant’s § 440 motion, arguing that, although pre-trial delay

in defendant’s case was lengthy, most of that delay was for

defendant’s     benefit   or   due     to       exceptional   circumstances,   the

charges against defendant were serious, defendant was released

on bail before trial, and defendant was not prejudiced by the

delay (Exh. R).      The People also argued that defense counsel was

not ineffective for failing to successfully argue the speedy

trial issue (id.).




                                            7
     30.   In a letter dated December 4, 2019, defendant asked

the trial court to assign counsel to pursue the § 440 motion,

specifically      requesting           “Brooklyn        Defenders        or       Appellate

Advocates”      because    other       assigned       attorneys        had    “failed     to

properly represent [him]” (Exh. S).                    He also contended that he

needed   transcripts       for    “all       pretrial        hearings”       in   order   to

respond to the People’s opposition (id.).

     31.   On     February        14,       2020,      the     trial     court       denied

defendant’s § 440 motion, citing substantially the same grounds

advanced   by    the     People,       and    denied     defendant’s          request     to

appoint counsel (Exh. T).

     32.   In    or    about     March       2020,    defendant     sought        leave   to

appeal   the    denial    of     his    §    440     motion,    both     to   the   Second

Department and to the New York Court of Appeals (Exhs. U, V).

     33.   On    June     24,     2020,       the    People     opposed       defendant’s

motion for leave to appeal to the Second Department from the

denial of his § 440 motion (Exh. W).

     34.   On June 25, 2020, the New York Court of Appeals denied

defendant’s application for leave to appeal on the ground that

an appeal did not lie in that court (Exh. X).

     35.   On    July     22,    2020,       the     Second    Department         summarily

denied defendant’s motion for leave to appeal the denial of his

§ 440 motion (Exh. Y).




                                              8
        Prior Federal Proceedings

        36.   On or about September 30, 2019, defendant filed a pro

se   petition    for    habeas      corpus       in    this    Court,    raising,     inter

alia, a speedy appeal claim (E.D.N.Y. Dkt. No. 19-cv-05545-PKC

[“First E.D.N.Y. Dkt.”], Doc. 1).

        37.   On October 8, 2019, this Court dismissed defendant’s

petition without prejudice sua sponte to permit him to exhaust

his claims in state court (First E.D.N.Y. Dkt., Doc. 3).                                  The

Court observed, in part, that, without trial transcripts, the

Court could not assess the merits of defendant’s claims (id.).

        38.   This Court entered judgment on October 9, 2019 (First

E.D.N.Y. Dkt., Doc. 4).

        39.   Defendant moved to amend the judgment, arguing in part

that     state-court        delay     excused          him     from      fulfilling       the

exhaustion requirement, but this Court rejected that argument

via text entry dated December 9, 2019, because “the 20-month

delay    relating      to   [defendant’s]             direct    appeal    [was]     not   so

unreasonable so as to establish undue delay” and his other post-

conviction motions were filed in 2019 (First E.D.N.Y. Dkt., Doc.

5 & text entry of 12/9/19).

        40.   Defendant     filed     a   notice        of     appeal    to   the   Second

Circuit dated January 16, 2020 (First E.D.N.Y. Dkt., Doc. 8).

The Second Circuit ultimately dismissed defendant’s appeal as

untimely filed (see First E.D.N.Y. Dkt., Doc. 9 [Mandate]).


                                             9
      The Instant Federal Proceeding

      41.     Defendant    filed      his    instant   pro     se    federal    habeas

petition on or about September 3, 2020 (E.D.N.Y. Dkt. No. 20-cv-

04668-PKC      [“Second        E.D.N.Y.     Dkt.”],    Doc.    1     [“Petition”    or

“Pet.”]).      The Petition raises four grounds for relief (Pet. at

9-21). 2

      42.     The Petition’s first ground for relief alleges that

defendant     was   denied      due   process    because      he    was   denied   bail

pending direct appeal (Ground One) (Pet. at 9-11).

      43.     The Petition’s second ground for relief alleges that

defendant was denied his right to a speedy trial (Ground Two)

(Pet. at 11-15).        Ground Two also claims that trial counsel was

ineffective for failing to “properly” make that argument (Pet.

at 11).

      44.     The Petition’s third ground for relief alleges that

defendant was denied his right to a speedy appeal because he

filed a notice of appeal in February 2018 but he is “still

waiting” (Ground Three) (Pet. at 15-17).

      45.     The Petition’s fourth ground for relief alleges that

the   “jury    wheel”     in    his   case    was   “unconstitutional”         because




2 Throughout this opposition, all citations to particular pages
of state-court records or defendant’s pro se filings use
continuous .pdf pagination, i.e., “Pet. at 10” cites the tenth
page of the .pdf file constituting the Petition, without
reference to any pagination appearing on the filing itself.

                                            10
“[t]here were no Jews in the jury wheel,” defendant is Jewish,

and “Brooklyn has a lot of Jews” (Ground Four) (Pet. at 17-21).

     46.      The Petition also purports to “reserve the ability to

raise    addition[al]     grounds       for     relief”     because   “not   all   [of

defendant’s] claims are exhausted” (Pet. at 24).

        47.   In   October      2020,   the      Court    ordered     Respondent    to

respond to the Petition and file the state court record (Second

E.D.N.Y. Dkt., Doc. 4).

        48.   On   or   about    October      28,   2020,    defendant    filed    the

instant Motion.         Therein, defendant requests a “stay of [his]

conviction” and to be released on bail pending the conclusion of

these federal proceedings (Mot. at 1).                    Defendant contends that

he faces multiple hardships in prison, he has almost completed

his sentence, his direct appeal has been “delayed” almost three

years, he is not a flight risk, and his federal claims have

“palpable merit” (Mot. at 1-4).

        49.   Via order dated November 11, 2020, the Court ordered

Respondent to respond to the Motion by “updating the Court on

the status of [defendant]’s direct appeal before the state court

and discussing whether any delay in those proceedings justifies

granting      [defendant]    any    relief”      (Second     E.D.N.Y.    Dkt.,     text

entry of 11/11/2020).           The Court also extended, through January

15, 2021, the time in which Respondent could respond to the

Petition and file the state court record (id.).


                                           11
        50.   According    to   the   New   York       State    Department   of

Corrections and Community Supervision Inmate Locator, defendant

is currently imprisoned pursuant to the judgment in this case,

and he is next eligible for a parole hearing date in January

2021.

     51.      Respondent   is   supplying   to   the    Court   the   following

documents:

     (i) the trial court’s January 31, 2018, order granting
     defendant leave to proceed as a poor person on direct
     appeal (Exh. A);

     (ii) defendant’s February 1, 2018, notice of appeal to
     the Second Department (Exh. B);

     (iii) the June 11, 2018, notice from the Second
     Department that a case file had been opened on direct
     appeal (Exh. C);

        (iv) the Second Department’s July 11, 2018, order
        assigning Appellate Advocates on direct appeal and
        ordering the production of transcripts (Exh. D);

        (v) Appellate Advocates’ May 16, 2019, letter to KCDA
        requesting exhibits (Exh. E);

     (vi) Appellate Advocates’ September 16, 2019, motion
     to enlarge the appellate record (Exh. F);

        (vii)   defendant’s   September 22, 2019, pro se
        supplemental affidavit “in support of additional
        transcript minutes” (Exh. G);

        (viii) the People’s October 2, 2019, non-opposition
        response to Appellate Advocates’ motion to enlarge the
        record (Exh. H);

        (ix) the Second Department’s January 13, 2020, order
        granting Appellate Advocates’ motion and ordering the
        production of additional transcripts (Exh. I);



                                      12
(x) defendant’s June 12, 2019, pro se motion in trial
court to stay the execution of judgment and obtain
release on bail or his own recognizance (Exh. J);

(xi) defendant’s August 6, 2019, pro se supplemental
affidavit in support of his bail motion (Exh. K);

(xii) defendant’s August 22, 2019, letter requesting
habeas corpus relief in his bail proceeding (Exh. L);

(xiii) the People’s August 23, 2019,        opposition   to
defendant’s bail motion (Exh. M);

(xiv) defendant’s September 8, 2019, pro se reply in
further support of his bail motion (Exh. N);

(xv) the People’s September 12, 2019, opposition to
defendant’s letter requesting habeas relief (Exh. O);

(xvi) the trial court’s October 30,          2019,   order
denying defendant’s bail motion (Exh. P);

(xvii) defendant’s July 8, 2019, pro se motion for
relief under N.Y. C.P.L. § 440.10 (Exh. Q);

(xviii) the People’s October 28, 2019, opposition to
defendant’s § 440.10 motion (Exh. R);

(xix) defendant’s December 4, 2019, letter requesting
assignment of counsel in his § 440.10 proceeding (Exh.
S);

(xx) the trial court’s February 14, 2020,            order
denying defendant’s § 440.10 motion (Exh. T);

(xxi) defendant’s March 2020 pro se applications for
leave to appeal the denial of his § 440.10 motion
(Exhs. U, V);

(xxii) the People’s June 24, 2020, opposition to
defendant’s motion for leave to appeal to the Second
Department from the denial of his § 440.10 motion
(Exh. W);

(xxiii) the New York Court of Appeals’ June 25, 2020,
order denying defendant’s motion for leave to appeal
the denial of his § 440.10 motion (Exh. X); and


                          13
      (xxiv) the Second Department’s July 22, 2020, order
      denying defendant’s motion for leave to appeal the
      denial of his § 440.10 motion (Exh. Y).

      52.   I certify under penalty of perjury that the foregoing

is true and correct.

      For the reasons stated in the attached Memorandum of Law,

defendant’s Motion should be denied.

Dated:      Brooklyn, New York
            November 20, 2020




                                    ___________
                                    Michael Bierce
                                    Assistant District Attorney
                                    (718) 250-2005


cc:   Joseph Hayon
      DIN # 18-R-0375
      Marcy Correctional Facility
      9000 Old River Road
      P.O. Box 3600
      Marcy, NY 13403




                                 14
